       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 1 of 16




                      IN THE UNITES STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,

          Plaintiff,

 v.                                               Case No. 20-cv-4849-GBD-JLC
 BRIGHTSTAR ASIA, LTD,

          Defendant.


                             FIRST AMENDED COMPLAINT


         The plaintiff, Tyler Miller, for cause of action against the defendant, Brightstar

Asia, Ltd., states:

                               PARTIES AND JURISDICTION

        1.        The plaintiff, Tyler Miller, is a citizen and resident of Brentwood,

Williamson County, Tennessee.

        2.        The defendant, Brightstar Asia Ltd. (“Brightstar Asia”) is a private

company limited by shares incorporated under the Companies Ordinance (the

“Companies Ordinance”) of the Hong Kong Special Administrative Region of the

People’s Republic of China (“Hong Kong”) and has its principal place of business in

Hong Kong.

        3.        For purposes of 28 U. S. C. § 1332, Brightstar Asia is a citizen of China.

See, e.g., Anderson & Anderson LLP Guangzhou v. North American-Foreign Trading

Corp., No. 19-CV-3369, 2020 WL 1285450, *7 (S. D. N. Y. March 18, 2020)

        4.        Plaintiff brings this action against Brightstar Asia, the majority

shareholder of Harvestar Solutions Limited (“Harvestar”), a private company limited



{00143218.DOCX / ver: }
        Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 2 of 16




by shares incorporated under the Companies Ordinance, for having breached a

Shareholders Agreement effective April 9, 2018, attached hereto as Exhibit 1, and for

having breached duties it owes to plaintiff, a minority shareholder of Harvestar,

under Delaware law.

        5.        The amount in controversy exceeds $75,000, exclusive of interest, costs

and attorney’s fees.

        6.        This Court has subject matter jurisdiction of this action pursuant to 28

U. S. C. § 1332.

        7.        Venue is proper pursuant to 28 U. S. C. § 1391 et seq. because the parties

selected New York as the exclusive jurisdiction within which to resolve any disputes

arising under the Shareholders Agreement.1

                                       BACKGROUND

        8.        On April 9, 2018, plaintiff and Brightstar Asia entered into a

Shareholders Agreement (the “Agreement”). A true and accurate copy of the

Agreement is attached as Exhibit 1 hereto. The parties executed the Agreement in

connection with plaintiff’s sale, and Brightstar Asia’s purchase, of a controlling

interest in Harvestar.



1   Paragraph 27 of the Shareholder Agreement provides:

         Venue. Any legal action arising out of or based upon this agreement or the
         transactions contemplated hereby may be instituted in a court situated in the
         state of New York, and each party irrevocably submits to the exclusive
         jurisdiction of such courts in any such action. The parties irrevocably and
         unconditionally waive any objection to the laying of venue of any action in such
         courts and irrevocably waive and agree not to plead or claim in any such court
         that any such action brought in any such court has been brought in an
         inconvenient forum.


{00143218.DOCX / ver: }                         2
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 3 of 16




        9.        Plaintiff and Omar Elmi formed Harvestar as a private company limited

by shares in Hong Kong on August 1, 2016. Plaintiff and Mr. Elmi jointly ran the

company. They were the only stockholders, members, officers and directors.

        10.       Harvestar’s business principally consisted of purchasing from various

sources used mobile telephones that consumers across the globe traded in when they

purchased a new telephone. Harvestar would then have its laboratories in the

Philippines refurbish the used telephones to “like new” condition and wholesale the

refurbished telephones to distributors and retailers to resell the phones to consumers

interested in the purchase of a used telephone. Harvestar’s business model and

services are more particularly described in Exhibit 2.

        11.       Harvestar’s business model was very successful and soon attracted the

attention of Miami-based Brightstar Corp.

        12.       Brightstar Corp. is one of the largest distributors of mobile telephones

in the world and, at the time it entered into the Agreement, was a significant

customer of Harvestar. Through its “Buy Back & Trade-in” program, Brightstar Corp.

purchases millions of used mobile devices that consumers trade-in at Apple and

Softbank retail stores when purchasing a new device. Brightstar Corp. then “flips,”

that is quickly resells, many of these used devices in the Asian market. It also uses

third party vendors, such as Harvestar, to repair, refurbish and return to “like new”

condition used devices that meet certain “grades.” Brightstar Corp. then wholesales

these refurbished devices for re-entry into the consumer market




{00143218.DOCX / ver: }                       3
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 4 of 16




        13.       Through its wholly owned subsidiary Brightstar Device Protection, LLC,

a Delaware limited liability company based in Alpharetta, Georgia, Brightstar Corp.

also acquires thousands of damaged mobile devices directly from consumers who

purchased one or more of Brightstar Corp’s device protection programs. Brightstar

Corp., through third party vendors, such as Harvestar, then returns the damaged

equipment to “like new” condition and redeploys the devices to its customers in

accordance with the terms of the device protection plans.

        14.       As a customer of Harvestar, Brightstar Corp. became familiar with the

quality, professionalism and efficiency of Harvestar and its experienced team of

technicians.

        15.       On April 9, 2018, Brightstar Asia, an affiliate of Brightstar Corp.,

purchased from plaintiff and Mr. Elmi a 51% controlling stock interest in Harvestar

for $4,000,000 pursuant to the terms of a Stock Purchase Agreement dated April 6,

2018. The transaction implicitly valued 100% of the company at approximately

$8,000,000 and left plaintiff and Mr. Elmi each owning a 24.5%minority stock interest

in Harvestar.

        16.       In connection with the transaction, the parties executed numerous other

documents that outlined the relationship of the parties moving forward. For example,

Brightstar Corp. and Harvestar Technologies, Inc., a wholly owned subsidiary of

Harvestar, executed a Master Services Agreement and a Statement of Work #1 that

together detailed the services Harvestar was to provide to Brightstar Corp.




{00143218.DOCX / ver: }                       4
        Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 5 of 16




        17.       Harvestar, Brightstar Asia, plaintiff and Mr. Elmi also executed a

Shareholders Agreement dated April 9, 2018, defining the rights, duties and

obligations of the parties. The Shareholders Agreement, inter alia, provided plaintiff

with valuable “put” and “call” rights giving him the right to sell his remaining

minority interest in Harvestar to Brightstar Asia for a defined amount or,

alternatively, to repurchase for a defined amount the securities sold to Brightstar

Asia.

        18.       The Shareholders Agreement also required that any transaction

between Brightstar Asia or its affiliates, on the one hand, and Harvestar or its

subsidiaries, including Harvestar Technologies, Inc., on the other hand, be on terms

“no less favorable to the Company [Harvestar] or the Subsidiaries thereof than would

be obtainable in a comparable arm’s-length transaction.”

        19.       At the time of the transaction, Brightstar Corp. forecast that, beginning

on the first anniversary of the transaction, it would provide a minimum of 500,000

mobile telephones per year to Harvestar to repair and refurbish.

        20.       The agreements the parties executed contemplated that Harvestar

would repair such 500,000 mobile telephones per year for Brightstar Corp. at a price

of cost plus $10 per phone. For example, Paragraph 11(b) of the Shareholders

Agreement provided plaintiff with a valuable “Executive Call Right” if the “Harvestar

Volume” (the number of handsets Harvestar processes) is less than 500,000 for the

12 months immediately preceding plaintiff’s exercise of the Executive Call Right. This




{00143218.DOCX / ver: }                        5
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 6 of 16




arrangement was the basis for, and an integral part of, the buy-sell transaction

executed April 9, 2018.

        21.       Almost immediately upon obtaining majority control of Harvestar,

however, Brightstar Asia mismanaged the company and caused it to engage in

conflict transactions that the Shareholders Agreement prohibits.

        22.       For example, rather than allow plaintiff and Mr. Elmi to continue to

manage Harvestar’s operations as they had done so successfully for the immediately

preceding twenty (20) months, taking the company from a start-up in August 2016 to

a revenue producing concern worth $8,000,000 in April 2018, Brightstar Asia

installed a new slate of directors and officers, led by Andy Zeinfeld, the president of

Brightstar Corp. who reported to Brightstar’s chief executive officer, Jayman Patel,

to manage Harvestar’s operations.

        23.       The monthly forecasts Brightstar Asia and its hand-picked directors and

officers provided to Harvestar of the number of mobile devices Brightstar would

provide Harvestar to be repaired proved to be wildly inaccurate. As a result,

Harvestar purchased millions of dollars in parts and labor to repair mobile devices

that never arrived, causing Harvestar to incur substantial financial losses.

Defendants’ initial management team proved unable to source, sort, grade or resell

the used mobile devices Harvestar needed to operate its business.

        24.       In addition to all of this, Brightstar Asia placed millions of dollars in

intercompany loans and other obligations on Harvestar’s balance sheet, destroying

the value plaintiff and Mr. Elmi had created in the previous 20 months.




{00143218.DOCX / ver: }                        6
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 7 of 16




        25.       In the Fall of 2018, Brightstar Asia fired its initial managers, Andy

Zeinfeld and Jayman Patel, and replaced them with new managers, who continued

to mismanage Harvestar. Brightstar Asia’s new managers continued to provide

inaccurate forecasts to Harvestar. When these new managers caused Harvestar to

purchase expensive computer systems and equipment that Harvestar did not need

and could not use efficiently, defendant fired them and replaced them with the

current chief executive officer of Brightstar Corp., Rod Millar.

        26.       Mr. Millar has now cancelled all repair services Harvestar was formed

to provide to its customers, except the repair work that Harvestar provides to

Brightstar Asia’s insurance affiliate, Brightstar Device Protection, LLC.

        27.       Brightstar Asia is currently using Harvestar to repair and refurbish up

to 8,000 to 10,000 mobile devices per month for its affiliate on terms less favorable to

Harvestar than Brightstar Asia could obtain in a comparable arm’s-length

transaction. Indeed, Brightstar Asia has caused, and continues to cause, Harvestar

to repair handsets for its insurance affiliate at a cost $50 per device less than that

company was paying to an unrelated, third party vendor prior to entering into the

conflict transaction with Harvestar.

        28.       In this manner, Brightstar Asia is using Harvestar to create a profit for

itself and its affiliates of up to $5,000,000 per year while at the same time destroying

the value of plaintiff’s minority interest in Harvestar and the value of his “put” and

“call” rights under the Shareholders Agreement.




{00143218.DOCX / ver: }                        7
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 8 of 16




        29.       Brightstar Asia, through the conduct outlined above, has breached the

Shareholders Agreement, violated the implied covenant of good faith and fair dealing,

and violated fiduciary duties owed to plaintiff, causing the damage to plaintiff set out

herein.

                                  LEGAL CLAIMS

                                    COUNT I
                  (Breach of Contract: Conflict Transactions)

        30.       The allegations contained in Paragraphs 1 through 29 are incorporated

herein by reference.

        31.       In Paragraph 14 of the Shareholders Agreement, Brightstar Asia

expressly agreed that any transaction in which it, or any affiliate of it, entered into

with Harvestar “will be on terms no less favorable to the Company [Harvestar] of the

Subsidiaries thereof than be obtainable in a comparable arm’s-length transaction.

        32.       Brightstar Asia violated Paragraph 14 of the Shareholders Agreement.

        33.       Brightstar Asia, or one of its affiliates, entered into numerous

transactions with Harvestar on terms less favorable to Harvestar than Brightstar

Asia could obtain in a comparable arm’s-length transaction.

        34.       Specifically, Harvestar has already repaired more than 200,000 devices

for an insurance affiliate of Brightstar Asia, Brightstar Device Protection, LLC, at a

price that was $50 lower per phone than Brightstar Asia could have obtained in

comparable arm’s-length transactions.




{00143218.DOCX / ver: }                       8
       Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 9 of 16




        35.       Harvestar continues to repair devises for Brightstar Device Protection,

LLC, at a price that is $50 lower per phone than Brightstar Asia can obtain in a

comparable arm’s-length transaction.

        36.       As a direct and proximate result of Brightstar Asia violation of

Paragraph 14 of the Shareholders Agreement, plaintiff has been damaged in at least

two respects.

        37.       First, because Brightstar Asia has in violation of the Shareholders

Agreement caused Harvestar’s revenues to be $10,000,000 less than they otherwise

would have been had Brightstar Asia complied with Paragraph 14, the value of

plaintiff’s 24.5% interest in Harvestar is at least $2,450,000 less than it would be had

Brightstar Asia complied with Paragraph 14. Because Brightstar Asia’s violation of

Paragraph 14 of the Shareholders Agreement continues, the damage Brightstar Asia

has inflicted, and continues to inflict, upon plaintiff continues unabated.

        38.       Second, as a result of Brightstar Asia’s violation of Paragraph 14 of the

Shareholders Agreement, plaintiff’s “put” rights pursuant to Paragraph 10 of the

Shareholders Agreement have been rendered worthless.

                              COUNT II
(Breach of Contract: Specific Performance, Reformation and Disgorgement)

        39.       The allegations contained in Paragraphs 1 through 38 are incorporated

herein by reference.

        40.       Paragraph 24 of the Shareholders Agreement provides:

        Specific Performance. The Shareholders each acknowledge that the rights of
        each party hereunder are special, unique and of extraordinary character and
        that, in the event that any Shareholder violates or fails or refuses to perform



{00143218.DOCX / ver: }                        9
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 10 of 16




        any covenant or agreement made by it in this Agreement, the non-breaching
        parties may be without an adequate remedy at Law. The Shareholders agree,
        therefore, that in the event that any Shareholder violates or fails or refuses to
        perform any covenant or agreement made by such Shareholder in this
        Agreement, the nonbreaching parties may, subject to the terms of this
        Agreement and in addition to any remedies at Law for damages or other relief,
        institute and prosecute an action in any court of competent jurisdiction to
        enforce specific performance of such covenant or agreement or seek any other
        equitable relief.

        41.       Brightstar Asia has violated, and continues to violate, Paragraph 14 of

the Shareholders Agreement, which expressly prohibits Brightstar Asia, and any of

its affiliates, from entering into any transaction with Harvestar except on terms no

less favorable to Harvestar than Brightstar Asia could obtain in a comparable arm’s-

length transaction.

        42.       Brightstar Asia has caused Harvestar to enter into transactions with an

affiliate of Brightstar Asia, Brightstar Device Protection, LLC, on terms less

favorable to than Brightstar Asia could obtain in a comparable arm’s-length

transaction. In particular, Brightstar Asia caused Harvestar to repair devices for

Brightstar Device Protection, LLC, at a price that was $50 lower per device than

Brightstar Asia could have obtained in a comparable arm’s-length transaction.

        43.       Brightstar Asia agreed in Paragraph 24 of the Shareholders Agreement

that plaintiff is entitled to specific performance of its obligations set out in the

Agreement, including Brightstar Asia’s obligations in Paragraph 14 of the Agreement

not to enter into transactions with Harvestar on terms less favorable to Harvestar

than Brightstar Asia could obtain in a comparable arm’s-length transaction.




{00143218.DOCX / ver: }                      10
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 11 of 16




        44.       Brightstar Asia also agreed in Paragraph 24 of the Shareholders

Agreement that plaintiff may seek other equitable relief to enforce Brightstar Asia’s

covenants under the Agreement.

        45.       In accordance with the provisions of the Shareholders Agreement, this

Court should specifically enforce Paragraph 14 of the Shareholders Agreement. This

Court should (a) temporarily and permanently enjoin Brightstar Asia from causing

Harvestar to enter into transactions with Brightstar Asia and its affiliates on terms

less favorable to Harvestar than Brightstar Asia could obtain in a comparable arm’s-

length transaction; (b) reform the agreement between Harvestar and Brightstar

Device Protection, LLC, to reflect an arm’s-length price for the repair of mobile

devices; and (c) order Brightstar Asia to disgorge the difference between the contract

price and an arm’s length price, which plaintiff estimates to be $10,000,000.

                                  COUNT III
        (Breach of Contract: Implied Duty of Good Faith and Fair Dealing)

        46.       The allegations contained in Paragraphs 1 through 45 are incorporated

herein by reference.

        47.       The Shareholders Agreement into which Brightstar Asia entered with

plaintiff contains an implied covenant of good faith and fair dealing.

        48.       Such implied covenant required, inter alia, that Brightstar Asia refrain

from engaging in, or causing Harvestar to engage in, conflict transactions to the

detriment of Harvestar or plaintiff.

        49.       Brightstar Asia violated this implied covenant in two respects.




{00143218.DOCX / ver: }                       11
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 12 of 16




        50.       First, as detailed in paragraphs 31 through 38, Brightstar Asia has

caused Harvestar to repair devices for Brightstar Asia’s insurance affiliate,

Brightstar Device Protection, LLC, on terms less favorable to Harvestar than

Brightstar Asia could obtain in a comparable arm’s-length transaction.

        51.       Second, Brightstar Asia caused Harvestar not to receive for repair and

refurbishment the 40,000 mobile devices per month that had been the basis for the

April 9, 2018, stock purchase. In addition, Brightstar Asia has caused Harvestar to

cease the repair of any mobile devices other than the up to 8,000 to 10,000 devices

per month that its affiliate, Brightstar Device Protection, LLC, provides to Harvestar

to refurbish at a below market rate.

        52.       As a direct and proximate result of Brightstar Asia’s breach of the

implied covenant of good faith and fair dealing, Brightstar Asia has damaged the

value of plaintiff’s 24.5% interest in Harvestar in an amount of more than $2,450,000.

        53.       In addition, Brightstar Asia has caused plaintiff’s “put” rights pursuant

to Paragraph 10 of the Shareholders Agreement and plaintiff’s “call” rights pursuant

to Paragraph 11 of the Shareholders Agreement to be rendered worthless.

        54.       Through the violations discussed supra, Brightstar Asia has caused

Harvestar’s EBIT for the trailing twelve months to be a negative number. Under the

formula set out in the Shareholders Agreement, the price at which plaintiff has the

right to “put” the purchase of his shares to Brightstar Asia is currently $0. Had

Brightstar Asia acted in good faith and dealt fairly with plaintiff, the price at which




{00143218.DOCX / ver: }                       12
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 13 of 16




plaintiff would be able to “put” the purchase of his shares to Brightstar Asia would

be $6,125,000.

         55.      Further, through Brightstar Asia’s conflicted and bad faith dealings

discussed supra, the price at which plaintiff has the right to “call” the purchase of

Brightstar Asia’s majority interest in Harvestar is currently more than $10,000,000,

a prohibitively expensive and unreasonable amount for a company Brightstar Asia

has rendered worthless.

                                       COUNT IV
                                (Breach of Fiduciary Duty)

         56.      The allegations contained in Paragraphs 1 through 55 are incorporated

herein by reference.

         57.      In addition to the foregoing claims for breach of contract, or in the

alternative, plaintiff sues Brightstar Asia for breach of fiduciary duty.

         58.      As the majority shareholder of Harvestar, Brightstar Asia owed plaintiff

a duty not to violate the reasonable expectations of Harvestar’s minority

shareholders.

        59.       Brightstar Asia also owed plaintiff a duty of good faith and fair dealing.

        60.       Brightstar Asia further owed plaintiff a duty not to cause Harvestar to

engage in conflict transactions to the detriment of Harvestar and its minority

shareholders.

        61.       Brightstar Asia violated each of the foregoing duties. Specifically, as

detailed in paragraphs 31 through 38, Brightstar Asia caused Harvestar to repair

devices for Brightstar Asia’s affiliate, Brightstar Device Protection, LLC, on terms



{00143218.DOCX / ver: }                        13
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 14 of 16




less favorable to Harvestar than Brightstar Asia could obtain in a comparable arm’s-

length transaction.

        62.       In addition, Brightstar Asia caused Harvestar not to receive for repair

and refurbishment the 40,000 mobile devices per month that had been the basis for

the April 9, 2018, stock purchase. Further, Brightstar Asia has caused Harvestar to

cease the repair of any mobile devices other than the up to 8,000 to 10,000 devices

per month that its affiliate, Brightstar Device Protection, LLC, provides to Harvestar

to refurbish at a below market rate.

        63.       As a direct and proximate result of Brightstar Asia’s breach of the duties

it owes to plaintiff, Brightstar Asia has damaged the value of plaintiff’s 24.5% interest

in Harvestar and has rendered worthless both the “put” rights plaintiff owns

pursuant to Paragraph 10 of the Shareholders Agreement and the “call” rights

plaintiff owns pursuant to Paragraph 11 of the Shareholders Agreement.


         WHEREFORE, Plaintiff prays as follows:

         A.       That this Court award a judgment of compensatory damages in favor of

the plaintiff, Tyler Miller, against defendant Brightstar Asia Ltd. in an amount in

excess of $8,500,000;

         B.       That this Court specifically enforce Paragraph 14 of the Shareholders

Agreement and (a) temporarily and permanently enjoin Brightstar Asia from causing

Harvestar to enter into transactions with Brightstar Asia and its affiliates on terms

less favorable to Harvestar than Brightstar Asia could obtain in a comparable arm’s-

length transaction; (b) reform the agreement between Harvestar and Brightstar



{00143218.DOCX / ver: }                        14
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 15 of 16




Device Protection, LLC, to reflect an arm’s-length price for the repair of mobile

devices; and (c) order Brightstar Asia to disgorge the difference between the contract

price and an arm’s length price, which plaintiff estimates to be $10,000,000;

         C.       That this Court award a judgment of pre-judgment interest against

Brightstar Asia;

         D.       That this Court award a judgment of attorneys’ fees, costs and expenses

against Brightstar Asia; and

         E.       That this Court award such other and further relief as this Court deems

just and equitable.


                                                  Respectfully submitted,


                                                  s/ Eugene N. Bulso, Jr
                                                  Eugene N. Bulso, Jr. (BPR No. 12005)
                                                  LEADER & BULSO, PLC
                                                  414 Union Street, Suite 1740
                                                  Nashville, Tennessee 37219
                                                  Tel. (615) 780-4100
                                                  Fax. (615) 780-4101
                                                  gbulso@leaderbulso.com


                                                  s/ Sam Della Fera, Jr.______________
                                                  Sam Della Fera, Jr.,
                                                  McManimon, Scotland & Baumann, LLC
                                                  75 Livingston Avenue, Suite 201
                                                  Roseland, NJ 07068
                                                  Tel. 973-721-5019
                                                  sdellafera@msbnj.com

                                                  Attorneys for Tyler Miller




{00143218.DOCX / ver: }                      15
      Case 1:20-cv-04849-GBD-JLC Document 24 Filed 09/30/20 Page 16 of 16




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been
served via the Court's ECF system on the following:

     Peter C. Sales
     Frankie N. Spero
     Kristina A. Reliford
     BRADLEY ARANT BOULT CUMMINGS, LLP
     1600 Division Street, Suite 700
     Nashville, TN 37203
     Tel. (615) 252-2365
     Fax (615) 252-6365
     psales@bradley.com
     fspero@bradley.com
     kreliford@bradley.com
     Attorneys for Brightstar Asia, Ltd.

on this 30th day of September 2020.
                                                s/ Eugene N. Bulso, Jr.
                                                Eugene N. Bulso, Jr.




{00143218.DOCX / ver: }                    16
